Citation Nr: 1241067	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-29 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral carpel tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Counsel


INTRODUCTION

The Veteran had active service from January 2002 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008-issued rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for bilateral carpel tunnel syndrome.  

In addition to the carpal tunnel syndrome issue, the August 2008 rating decision granted service connection for bilateral plantar fasciitis and assigned a 10 percent rating for the left foot and 0 percent rating for the right foot; granted service connection for bone spurs in both feet with 0 percent ratings; and denied service connection for posttraumatic stress disorder and arthritis.  That decision also denied entitlement to nonservice-connected pension.  A January 2010 rating decision denied service connection for depression and anxiety.  However, while the Veteran timely filed a notice of disagreement for those claims in November 2008 and February 2010, and statements of the case were issued in June 2009 and July 2010, he did not perfect an appeal of any of those claims by subsequently filing a substantive appeal.  He limited his appeal to service connection for bilateral carpal tunnel syndrome in his July 2009 substantive appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2012).  The RO has not taken any action to indicate to the Veteran that those issues remain on appeal and took steps to close the appeal.  Therefore, the requirement that there be a substantive appeal is not waived.  Therefore, these issues are not properly before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Veteran is in receipt of VA outpatient treatment for his bilateral carpel tunnel syndrome.  Records from the Mountain Home, Tennessee, and Savannah, Georgia, VA Medical Centers (VAMC) dated to June 2010 are contained in the claims file.  It is possible that he has received further treatment from these two facilities since June 2010.  Therefore, on remand, all VA records dated from June 2010 to the present shall be obtained to the extent available.  

The Veteran should be scheduled for a VA examination in order to determine the current nature and etiology of his bilateral carpel tunnel syndrome.  A review of the Veteran's service medical records shows that he was seen on two occasions in January 2007, during service, for complaints of pain and tenderness in the right wrist and thumb for three weeks.  He denied any trauma, but admitted to repetitive lifting and flexing of the wrist while performing duties of his job.  He indicated that there was swelling at onset and that the pain was worse with thumb abduction and gripping.  On examination, there was tenderness on palpation of the radial aspect of the wrist and the wrist joints did not have full range of motion.  However, no pain, weakness, or instability was found.  The assessment was De Quervain's tenosynovitis versus flexor carpi radials tendonitis.  After separation from service, records show complaints of bilateral arm pain from the elbows to the hands and numbness in the fingers beginning in March 2008, approximately one year after discharge from service, and a current diagnosis of bilateral carpel tunnel syndrome.  However, no medical opinion regarding the etiology of the Veteran's bilateral carpel tunnel syndrome has been obtained.

The Veteran was afforded a VA examination in June 2008.  He reported to the VA examiner that he experienced the gradual onset of numbness in his left and right forearms and hands upon rising in the morning and subsequently developed those symptoms after using his hands for any length of time.  He reported seeking medical treatment at the Tuttle Medical Clinic, Hunter Army Air Base, in Savannah, Georgia.  Subsequently, his symptoms worsened, and he was diagnosed with bilateral carpel tunnel syndrome in April 2008 after an electromyogram (EMG) was conducted.  Nevertheless, the June 2008 VA examiner did not provide a medical opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed bilateral carpel tunnel syndrome resulted from his in-service complaints of wrist pain and tenderness.

Accordingly, the Board finds that on remand, the Veteran should be afforded a new VA examination to obtain an adequate medical opinion regarding the nature and etiology of his bilateral carpel tunnel syndrome.  38 C.F.R. § 4.2 (2012).  Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 

The Board further notes that the Veteran is competent to report a continuity of wrist symptomatology since his separation from active service.  Washington v. Nicholson, 19 Vet. App. 363 (2005).  Thus, the Board is primarily concerned with whether there is a continuity of symptoms since the incurrence of a claimed injury or disease in service, rather than with a continuity of treatment.  38 C.F.R. § 3.303(b) (2012).  Therefore, on remand, the VA examiner should recognize the Veteran's lay statements in this regard as potentially competent to support the presence of disability even where it is not fully corroborated by contemporaneous medical evidence, and must comment on this reported continuity of symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1.  Give the Veteran an opportunity to identify any healthcare provider who treated him for bilateral carpel tunnel syndrome.  After securing any necessary authorization, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that the records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide the records.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2012).

2.  Obtain all outstanding VA treatment records from the Mountain Home, Tennessee, and Savannah, Georgia, VAMCs, dated from June 2010 to the present.

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral carpel tunnel syndrome.  The examiner must review the claims file and should note that review in the report.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should diagnose all bilateral wrist disorders, including any carpel tunnel syndrome, found to be present.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed bilateral wrist disorder, including carpel tunnel syndrome, is related to the Veteran's service, to include documented in-service complaints of right wrist and thumb pain and tenderness upon repetitive lifting and flexing of the wrist.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding continuity of symptomatology.  The examiner should also state whether there are any current residuals of the De Quervain's tenosynovitis found in service or whether any current wrist disability is related to that finding.  The rationale for any opinion offered should be provided.

4.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

